DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/17/2021.

Information Disclosure Statement
                The information disclosure statement filed 12/17/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 12/17/21 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/097214A1 to BYRNE (BYRNE).

Re: Claim 1:
BYRNE discloses:
An apparatus comprising energy-recovery device, said energy-recovery device comprising:
an engine (See Figs.3a-3b: engine 10), an immersion chamber (See Figs.3a-3b:  engine 12), a drive (See Figs.3a-3b: pulleys as shown in figure 2 and 3a-3c), and a power module (See Figs.3a-3b:  power module 15), 
wherein said engine (See Figs.3a-3b:  engine 10) comprises a core (See Figs.3a-3b:  core as shown in figure 2) comprising a core element (See Figs.3a-3b:  core element 11) that comprises working material (See Figs.3a-3b: shape memory alloy) , said core element comprising a fixed first end and a second end that is connected to said drive (See Figs.3a-3b:  core element comprises a fixed first end and second fixed end as shown), wherein said immersion chamber (See Figs.3a-3b:  immersion chamber 12) houses said engine and is configured to be sequentially filled with fluid to expand and contract said core element (See Figs.3a-3b:  page 6 lines 1-4), and
wherein said power module (See Figs.3a-3b:  power module 15) applies a controlled stress to said core element during at least one of a heating phase and a cooling phase of a power cycle carried out by said engine (See Figs.3a-3b:  page 6 lines 13-21: power module 15 stores the force from a heating core and is used to bring the cooling core back to its starting position, such a force is applied in a controlled manner so that heating and cooling times of each core can be controlled).
BYRNE discloses all the limitations of method claim 12.
Re: Claim 3:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said power module is configured to increase strain available for recovery in said core element during said cooling phase to thereby increase net power output from a power cycle (See Figs.2, 3a-3c: elongated SMA element 12 increases the power of power module 15 as a result of strain on the power engine 15 comprising a spring which stores the power).

Re: Claim 4:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said power module is configured to store energy from power produced during said heating cycle and to feed said energy back for use as power for increasing stress on said core element during said cooling phase of said power cycle (See Figs.2, 3a-3c: power module 15 stores energy and releases energy in cooling and heating cycle thereby developing stress in SMA element as is well known in the art from austenite to martensitic phase and from martensitic to austenite phase).
Re: Claim 6:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said power module comprises a mechanical or tensioning mechanism to apply said controlled stress during said cooling phase of said power cycle (Figs. 2, 3a-3c: page 3 lines 4-10, page 6 lines 1-11: power module 15 is a tensioning mechanism).

Re: Claim 7:
BYRNE discloses:
The apparatus of claim 1, wherein said power cycle is a first power cycle, wherein controlled stress that is applied by said power module (Figs. 2, 3a-3c: page 6 lines 1-32: power module 15) during a particular power cycle is applied using energy produced in a second power cycle, and wherein said second power cycle occurred before said first power cycle (Figs. 2, 3a-3c: page 6 lines 1-32: SMA core 1 1 housed in a first immersion chamber 12 and adapted to be sequentially filled with fluid to allow heating and/or cooling of the first NTE or SMA core 1 1 . A second NTE or SMA core 13 housed in a second immersion chamber 14 and adapted to be sequentially filled with fluid to allow heating and/or cooling of the second NTE or SMA core 14).

Re: Claim 8:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said power module is configured to apply a controlled stress to elongate said core element during said cooling phase of said power cycle and wherein said controlled stress is less than a stress applied to said core element during said heating phase of said power cycle (Figs. 2, 3a-3c: page 6 lines 13-21: step of powering the applied stress from energy produced in previous cycle is merely a function of the claim limitations as recited which is merely functional recitations since the disclosed system is simultaneously alternating between heating and cooling cycles, further more during cooling phase the stress applied by the power module is lesser since core element is in martensitic phase/ relaxing as a result of cooling).

Re: Claim 9:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said core element (Figs. 2, 3a-3c: core element 11) is one of a plurality of identical core elements (Figs. 2, 3a-3c:  identical core elements 11,11,11,11,11 as shown) that are parallel to each other and that collectively define said core.

Re: Claim 10:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said working material comprises shape memory alloy (Figs. 2, 3a-3c: as described throughout the disclosure).

Re: Claim 11:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said working material comprises a negative thermal expansion material (Figs. 2, 3a-3c: col. 6 lines 1-11).

Re: Claim 14:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and further comprising elongating said core element during said cooling cycle (See Figs. 2, 3a-3c: this is inherent in negative thermal expansion/shape memory alloys).

Re: Claim 15:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and wherein elongating said core element increases the amount of strain available for recovery resulting in an increase in net power output from a power cycle (See Figs. 2, 3a-3c: during cooling cycle as the SMA element elongates it typically develops strain in power module 15 which results in increasing the power output of power cycle).

Re: Claim 16:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and further comprising storing energy (See Figs. 2, 3a-3c: storing energy in power module 15) from said heating phase and wherein applying said controlled stress comprises feeding said energy back during said cooling phase to apply said controlled stress said core element (See Figs. 2, 3a-3c: page 6 lines 1-32).


Re: Claim 18:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and wherein applying said controlled stress comprises increasing said controlled stress in steps during said cooling phase (See Figs. 2, 3a-3c: page 6 lines 1-32: The function of the storage element 15, or spring, is to store the relaxation force from a heating core, which is required to return a cooling core back to its starting position, but to only supply that force when the cooling core is willing to accept it. In this way the heating and cooling times of each core can be controlled and can be set by selecting the appropriate characteristics of the storage element).

Re: Claim 19:
BYRNE discloses:
 The method of claim 12, BYRNE discloses all the limitations of claim 12, and wherein applying said controlled stress comprises using energy produced from a previous power cycle to cause said stress (See Figs. 2, 3a-3c: page 6 lines 1-32: the use of the storage element 15, for example a spring, within the antagonistic connection between two cores 13, 14 alleviates the problem of over straining caused by simultaneously alternating between heating and cooling cycles of the cores.).

Re: Claim 20:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and wherein applying said controlled stress comprises controlling stress applied during said heating phase (See Figs. 2, 3a-3c: page 6 lines 1-32: during contraction when shape memory alloy element is in austenitic/contraction form the power module performs accordingly).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/097214A1 to BYRNE (BYRNE) as applied to claims 1 and 12 above, combined with the following reasons and U.S Publication number 2012/0216523 A1 to BROWNE et al. (BROWNE).

Re: Claim 2:
BYRNE discloses:
The apparatus of claim 1, BYRNE discloses all the limitations of claim 1, and wherein said power module is configured to apply a stress that causes an additional elongation of said core element during said cooling phase of said power cycle (See Figs.3a-3b:  page 5 lines 26-28, page 6 lines 1-4).
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to that elongation under stress is a function of the cold temperature in shape memory elements since it is well known in the art that in shape alloy elements  stress is a function of cold temperature, such a system is explicitly taught by U.S Publication number 2012/0216523 A1 to BROWNE et al. (BROWNE: See Figs.1-5: ¶0045, ¶0053).

Re: Claim 13:
BYRNE discloses:
The method of claim 12, BYRNE discloses all the limitations of claim 12, and further comprising applying said controlled stress after said core element has finished elongation during said cooling phase, thereby causing additional elongation of said core element (See Figs.3a-3b:  page 5 lines 26-28, page 6 lines 1-4).
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to that elongation under stress is a function of the cold temperature in shape memory elements since it is well known in the art that in shape alloy elements  stress is a function of cold temperature, such a system is explicitly taught by U.S Publication number 2012/0216523 A1 to BROWNE et al. (BROWNE: See Figs.1-5: ¶0045, ¶0053).

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being un-patentable over WO 2016/097214A1 to BYRNE (BYRNE) as applied to claims 1 and 12 above, and further in view of U.S Publication number 2014/0320276 A1 to MASCHMEYER et al. (MASCHMEYER).


Re; Claim 5:
BYRNE discloses:
The energy recovery device as claimed in claim l,BYRNE discloses all the limitations of claim 1, BYRNE is silent regarding:
wherein said power module comprises a hydraulic mechanism to apply said controlled stress during said cooling phase of said power cycle.
Although BYRNE substantially discloses all the limitation of claim 1, however the BYRNE is silent regarding, power module comprises a hydraulic mechanism, however controlling shape memory alloy actuators using the power module comprising hydraulic mechanism, is well known in the art as specifically taught by MASCHMEYER, because MASCHMEYER explicitly teaches power modules comprise hydraulic devices (MASCHMEYER: See Fig. 6: ¶0064: controller 650, having mechanisms 666 may include any type of linkages, pneumatic devices, hydraulic devices, any other suitable mechanism or hardware, or any suitable combinations thereof, which may be used to control one or more shape change elements). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BYRNE as explicitly taught by MASCHMEYER, because MASCHMEYER teaches employing power module having hydraulic mechanism, since election of such power modules is an obvious design choice which would have yielded desired results.

Re; Claim 17:
BYRNE discloses:
The method of claim 12, modified BYRNE discloses all the limitations of claim 11, and comprising the step of applying a controlled stress using the power module (power module 15 as discussed in claims 1, 12 above), the BYRNE is silent regarding:
controlling hydraulic mechanism,
Although BYRNE substantially discloses all the limitation of claim 15, however the BYRNE is silent regarding, power module controlling hydraulic mechanism, however controlling shape memory alloy actuators using the power modules controlling hydraulic mechanism is well known in the art as specifically taught by MASCHMEYER, because MASCHMEYER explicitly teaches SMA actuators having power modules which includes hydraulic devices (MASCHMEYER: See Fig. 6: ¶0064: controller 650, having mechanisms 666 may include any type of linkages, pneumatic devices, hydraulic devices, any other suitable mechanism or hardware, or any suitable combinations thereof, which may be used to control one or more shape change elements. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BYRNE as explicitly taught by MASCHMEYER, because MASCHMEYER teaches employing power modules may include one of multiple options of having tensioning mechanism including hydraulic devices, using such a power module having tensioning mechanisms comprising hydraulic devices is an obvious design choice depending on the system requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 11, 2022